Lanzinger, J.,
concurring.
{¶ 43} This is a cautionary tale concerning the unforgiving nature of election laws. The referendum petitioners wanted to submit the rezoning resolution to the electorate at the November 7, 2006 election. To this end, they collected 805 signatures and submitted them, along with other paperwork, to the township clerk for filing with the board of elections. Apparently relying upon someone employed by the township to help them fulfill the requirement of R.C. 519.12(H), they received the “Columbia Reserve Existing Conditions” map with permanent-parcel numbers of the property affected by rezoning when they requested an appropriate map of the affected area. It was the wrong map.
{¶ 44} The majority notes that “[t]he referendum petitioners could have easily avoided this defect by filing the map approved by the board of township trustees and attached to Resolution 06-05 to indicate the area affected by the proposed rezoning.”
{¶ 45} Although I question how “easily” this could have been done, the point remains that the law is clear. The petitioners’ receipt of an inaccurate map from the township does not alter their duty under R.C. 519.12(H) to submit an appropriate map with their petition. The general rule is that unless there is language allowing substantial compliance, election statutes are mandatory and must be strictly complied with. State ex rel. Evergreen Co. v. Franklin Cty. Bd. of Elections (1976), 48 Ohio St.2d 29, 31, 2 O.O.3d 126, 356 N.E.2d 716. Unfortunately, those who ignore this rule do so at their peril. I reluctantly concur in the judgment.
Dennis P. Will, Lorain County Prosecuting Attorney, and M. Robert Flanagan and Scott F. Serazin, Assistant Prosecuting Attorneys, for respondent.